2021 WI 57

                  SUPREME COURT           OF   WISCONSIN
CASE NO.:               2019AP882


COMPLETE TITLE:         City of Mayville,
                                  Petitioner-Respondent,
                             v.
                        State of Wisconsin Department of Administration,
                                  Respondent-Appellant-Petitioner,
                        Village of Kekoskee,
                                  Respondent-Co-Appellant-Petitioner.

                           REVIEW OF DECISION OF THE COURT OF APPEALS
                           Reported at 394 Wis. 2d 296,950 N.W.2d 925
                               PDC No:2020 WI App 63 - Published

OPINION FILED:          June 11, 2021
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:          April 8, 2021

SOURCE OF APPEAL:
   COURT:               Circuit
   COUNTY:              Dodge
   JUDGE:               Lynn M. Hron

JUSTICES:
ROGGENSACK, J., delivered the majority opinion for a unanimous
Court.
NOT PARTICIPATING:



ATTORNEYS:
       For the respondent-appellant-petitioner, there were briefs
filed by Clayton P. Kawski, assistant attorney general; with
whom on the brief was Joshua L. Kaul, attorney general. There
was an oral argument by Clayton P. Kawski.


       For        the   respondent-co-appellant-petitioner,   there   were
briefs filed by Matthew Parmentier and Dempsey Law Firm, LLP.
There was an oral argument by Matthew Parmentier.
    For the petitioner-respondent, there was a brief filed by
James W. Hammes and Cramer, Multhauf & Hammes, LLP, Waukesha.
There was an oral argument by James W. Hammes.
                                                                   2021 WI 57


                                                           NOTICE
                                             This opinion is subject to further
                                             editing and modification.   The final
                                             version will appear in the bound
                                             volume of the official reports.
No.       2019AP882
(L.C. No.    2018CV527)

STATE OF WISCONSIN                       :            IN SUPREME COURT

City of Mayville,

             Petitioner-Respondent,

      v.                                                        FILED
State of Wisconsin Department of                           JUN 11, 2021
Administration,
                                                              Sheila T. Reiff
             Respondent-Appellant-Petitioner,              Clerk of Supreme Court


Village of Kekoskee,

             Respondent-Co-Appellant-Petitioner.


ROGGENSACK, J., delivered the majority opinion for a unanimous
Court.




      REVIEW of a decision of the Court of Appeals.           Affirmed.



      ¶1     PATIENCE DRAKE ROGGENSACK, J.       We review a published

decision of the court of appeals1 affirming the order of the

Circuit Court for Dodge County2 that reversed the Department of


      1City of Mayville v. DOA, 2020 WI App 63, 394 Wis. 2d 296,
950 N.W.2d 925.
      2   The Honorable Joseph G. Sciascia presided.
                                                                               No.    2019AP882



Administration's (the "Department") approval                            of a     cooperative

plan       (the     "Plan")        between        the     Village      of     Kekoskee       (the

"Village")          and    the     Town     of     Williamstown        (the     "Town")        and

remanded the matter back to the Department.                             The circuit court

determined          that     the     cooperative          plan     statute,      Wis.        Stat.

§ 66.0307          (2017-18),3       did    not       permit     municipalities         to     use

cooperative plans to "absorb an entire Town[] into a Village."

The court of appeals affirmed on modified grounds concluding

that       the    Plan     "changed"       the    City     of    Mayville's     ("Mayville")

boundary line such that Mayville was required to be a party to

the Plan.

       ¶2         We conclude first that Mayville has standing to seek

judicial          review    of     the    Plan.          Next,    we   conclude      that      the

"Village of Williamstown Detachment Area" set forth in the Plan

changes          Mayville's      boundary        line.      Because     the    Plan     changed

Mayville's boundary line, Wis. Stat. § 66.0307(2) required that

Mayville be a party to the Plan.                          Mayville was not a party to

the Plan, therefore, we conclude that the Department erroneously
interpreted § 66.0307(2) in approving the Plan.                             Accordingly, we

affirm the decision of the court of appeals, which remanded the

Plan to the circuit court to remand to the Department.




       All subsequent references to the Wisconsin Statutes are to
       3

the 2017-18 version unless otherwise indicated.


                                                  2
                                                                             No.     2019AP882



                                    I.     BACKGROUND

      ¶3    The       Town,   the    Village        and    Mayville    are     located      in

Dodge    County.        The       Village,    which       was   incorporated         from     a

portion of the Town in 1958, is completely surrounded by the

Town's     territory.             Likewise,       Mayville      also    is     surrounded

completely by the territory of the Town; however, Mayville does

not     share     a     border      with      the     Village.          The         Town    is

unincorporated.

      ¶4    The       Village,       having       difficulty       recruiting         enough

residents to comprise a full village board, notified the Town in

2015 that it was considering dissolution.                       Representatives from

the Village and the Town met to consider alternatives.                                    After

discussions, they decided to consolidate the territories of the

two   municipalities.              The   municipalities         concluded          that    they

could consolidate by entering into a cooperative plan pursuant

to Wis. Stat. § 66.0307.

      ¶5    The       two     municipalities          each      adopted       resolutions

declaring their intent to adopt a cooperative plan, submitted
the     resolutions         and    copies     of     the     drafted    plan         to     the

Department,      and    notified         Mayville     and    the   other      surrounding

municipalities.          The mayor of Mayville wrote back to the Town

stating that "Mayville would be glad to work with you on a

cooperative plan."            Mayville, however, who was not a party to

the plan,       was not involved until                the Department          conducted a

public hearing regarding the proposed cooperative plan.                               At the

public hearing, the Town and the Village provided documentation


                                              3
                                                                       No.   2019AP882



in   support     of   their   proposed    cooperative         plan,    and   Mayville

provided information in opposition.

      ¶6    The Town and the Village submitted a second plan to

the Department for its approval.               In May of 2018, the Department

wrote to the municipalities, informing them that the second plan

failed to "meet any of the statutory criteria."

      ¶7    Of    particular    concern        for     the    Department     was    the

second     plan's     insufficient    provision          of    services      such   as

Emergency Medical Services and sewer, especially in the area

that is directly adjacent to Mayville, and the second plan's

insufficient      consideration      of       compactness.4       The      Department

"recommend[ed]        that    the    [Town       and     Village]       revise      the

[c]ooperative [p]lan to provide territory adjacent and proximate

to [Mayville] the opportunity to receive higher level services

should landowners desire that."               The Department suggested, among

other things, that the Village consolidate into the Town, which

would leave the area surrounding Mayville unincorporated or the

plan establish "designate[d] areas for urban growth and higher
service levels."

      ¶8    The Department permitted the Village and the Town to

revise the second plan and resubmit it.                 The parties submitted a

third plan, which Mayville once again opposed.                        The Department

found that the third plan again failed to meet several of the


      4Both provision of services and compactness are statutorily
mandated components of a cooperative plan adopted under Wis.
Stat. § 66.0307. See §§ 66.0307(5)(c)3., 5.


                                          4
                                                                   No.     2019AP882



statutory    criteria.        This    pattern     repeated    once    more:     the

Village and the Town resubmitted a cooperative plan, Mayville

opposed, but this time, the            Department     found that         the final

submission for a cooperative plan met the statutory criteria and

approved it.

     ¶9     Under the Plan, "the Boundary Change will involve the

attachment by the Village of all territory located in the Town

as of the effective date of the Plan."               "As soon as practicable

upon completion of the Boundary Change, the Village will take

those actions necessary to change its name                   from 'Village of

Kekoskee'    to    'Village    of     Williamstown.'"         To   address      the

Department's      concern   regarding       the   draft   plans'     insufficient

provision    of    services,    the    approved     Plan,    via   Section      24,

creates a "Village of Williamstown Detachment Area."5                 Section 24

created an area that purported to be detachable from the Village

of Williamstown and attachable to Mayville.

     ¶10    After the Department approved the Plan, Mayville filed

a petition for judicial review in Dodge County circuit court
pursuant to Wis. Stat. § 227.52.             The Department and the Village

filed a motion to dismiss, arguing that Mayville did not have

standing to challenge the Department's decision approving the

Plan.     The circuit court denied the motion and concluded that

Mayville had standing.


     5 Section 25 of the Plan, which addresses compactness, is
also relevant to our analysis. Sections 24 and 25 are discussed
in greater detail below. See infra ¶¶32-35.


                                        5
                                                                          No.   2019AP882



       ¶11    On the merits, the question for the circuit court was

"whether . . . [Wis. Stat. §] 66.0307 can be used to dissolve a

Town and attach its territory to a Village."                        The circuit court

concluded that, in part because there are other statutes that

could achieve the municipalities' desired results, § 66.0307 did

not permit "a Village to attach an entire [t]own[] under the

guise of a boundary agreement."                  The circuit court also reasoned

that "[t]he very concept of boundary requires the existence of

two units of government; otherwise[,] there can be no boundary."

The circuit court concluded that finding for the Department and

the    Village      would     require   it    to    read   into     the    statute         the

ability      to    completely       consolidate      two     municipalities          via    a

cooperative plan, which the court would not do.                           Accordingly,

the court reversed the Department's decision that approved the

Plan and remanded the matter to the Department.                            The circuit

court stayed its order pending appeal.

       ¶12    The    Department       and     the    Village      appealed      on     both

issues.       The     court    of   appeals       affirmed    the    circuit     court's
decision on modified grounds.                First, the court of appeals held

that    Mayville       had     standing      to     challenge       the   Department's

decision approving the Plan.                 City of Mayville v. DOA, 2020 WI

App 63, ¶12, 394 Wis. 2d 296, 950 N.W.2d 925.                             The court of

appeals based its standing decision on its interpretation of

Mayville's statutory rights.              Id.

       ¶13    In addressing Mayville's statutory rights, the court

of appeals concluded that Mayville should have been a party to
the Plan.         Id., ¶¶40-41.      The court of appeals reasoned "[t]here
                                             6
                                                                                No.     2019AP882



can   be    no     dispute      that        the       expansion    of     Mayville's          area

envisioned        by    the     Village          Detachment       Area     provision         will

physically        alter       Mayville's           geographic       city        limits       and,

therefore, change Mayville's boundary line."                            Id., ¶41.        Because

Mayville was not a party to the Plan, the court of appeals

affirmed     the       circuit      court         and    held     that     the        Department

erroneously approved the Plan.                        The court of appeals did not

address     the    circuit       court's         conclusion       that    the    cooperative

planning     statute          cannot        be    utilized        for    the     purpose       of

consolidating municipalities.

      ¶14    On review, we agree with the court of appeals that

Mayville has standing and that Mayville should have been a party

to the Plan.           Accordingly, for the reasons discussed below, we

affirm the decision of the court of appeals.

                                      II.    DISCUSSION

                               A.     Standard of Review

      ¶15    Whether a party has standing is a question of law that

we review independently.                Marx v. Morris, 2019 WI 34, ¶21, 386
Wis. 2d 122, 925 N.W.2d 112.

      ¶16    "When an appeal is taken from a circuit court order

reviewing an agency decision, we review the decision of the

agency,     not        the    circuit        court."           Hilton     ex     rel.        Pages

Homeowners' Ass'n v. DNR, 2006 WI 84, ¶15, 293 Wis. 2d 1, 717

N.W.2d     166.         As    shown     in       Mayville's       petition,      it     is    not

challenging       the    factual       bases      for    the    Department's           decision,

rather, it alleges that "the Department erred in applying the
cooperative plan statute to the undisputed facts of record."
                                                  7
                                                                            No.       2019AP882



City of Mayville, 394 Wis. 2d 296, ¶16.                       The application of law

to   undisputed     facts      is      a    question     of    law    that       we    review

independently.       Cnty. of Dane v. LIRC, 2009 WI 9, ¶14, 315

Wis. 2d 293, 759 N.W.2d                571.        Finally, whether Mayville was

required to be a party to the Plan is a question of statutory

interpretation that we review independently.                         Jefferson v. Dane

Cnty., 2020 WI 90, ¶13, 394 Wis. 2d 602, 951 N.W.2d 556.

                            B.      Mayville's Standing

      ¶17    In all phases of this litigation, the Department and

the Village have maintained that Mayville lacked standing.                                  The

circuit court denied their motion to dismiss, and the court of

appeals     similarly    held       that      Mayville    had    standing.             As    we

explain,    we   agree   with        the      circuit    court    and      the    court     of

appeals.

      ¶18    If the Department's decision "adversely affect[s] the

substantial      interests       of"       Mayville,    Mayville      is   an     aggrieved

party and entitled to judicial review of that decision.                                     See

Wis. Stat. § 227.52; see also Wis. Stat. § 227.53(1).                                 Whether
Mayville is an aggrieved party is a two-part inquiry.                                  First,

Mayville "must show that [it has] suffered or [was] threatened

with an injury to an interest."                    Krier v. Vilione, 2009 WI 45,

¶20, 317 Wis. 2d 288, 766 N.W.2d 517.                    However, standing should

be liberally construed.              City of Madison v. Town of Fitchburg,

112 Wis. 2d 224, 230, 332 N.W.2d 782 (1983).                           Accordingly, we

have held that "even a trifling interest may be sufficient to

confer standing."        Id.        Second, that interest must be one that
is legally protectable.             Krier, 317 Wis. 2d 288, ¶20.
                                               8
                                                                                      No.      2019AP882



       ¶19    The adversely affected interests that Mayville asserts

are markedly similar to those of Madison in City of Madison v.

Town of Fitchburg.              There, the then-Town of Fitchburg began the

process of incorporating.                        Town of Fitchburg, 112 Wis. 2d at

226.      After      Fitchburg            adopted        its       incorporating         resolution,

Madison      sued    to    "invalidate             the        resolution        and     enjoin       the

referendum."         Id. at 227.

       ¶20    Fitchburg alleged that Madison lacked standing because

"it d[id] not have a legal interest in the . . . incorporation

proceeding."          Id.       at        228.          We    disagreed,        concluding          that

Madison's      interests         included              owning        property      in      Fitchburg,

annexing      portions          of        Fitchburg          and     providing        services        to

Fitchburg residents.                 Id. at 230-31.                   We also noted that if

Fitchburg      incorporated,               Madison           would    lose      its     ability       to

exercise its extraterritorial zoning and extraterritorial plat

approval       rights       because              those         rights        are        limited       to

unincorporated areas contiguous to a city or village.                                             Id. at

231.      Based      on    those          rights        taken       together,      we       held    that
"Madison      has     a     personal             stake        in      the    outcome         of     this

controversy."             Id.        at     231-32.             Accordingly,          Madison        had

standing.      Id.

       ¶21    Here         too,              Mayville                asserts            that         the

Plan:   (1) "deprives                Mayville           of      the     right         to       exercise

extraterritorial           zoning           and        plat        approval";         (2) "deprives

Mayville of the opportunity and right to expand its boundaries

by   annexing,       at    the       request           of    contiguous        property        owners,
properties          located          in          the         unincorporated           Town";         and
                                                    9
                                                                                No.    2019AP882



(3) "deprives           Mayville        the     ability       to     recover    millions     of

dollars      in    expenses      incurred        for     constructing,         operating    and

maintaining        a    sanitary        sewer    disposal          facility    and    municipal

water facility that were designed and constructed to provide

sanitary sewer and water services to portions of the territories

of the Village and the Town described in the Plan."

       ¶22    Pursuant        to        Wis.     Stat.        § 62.23(7a),       cities     are

entitled to "exercise extraterritorial zoning power."                                 However,

that       power       extends     to     only        the     "extraterritorial         zoning

jurisdiction,"          which      is    defined       as     "the    unincorporated       area

within 3 miles of the corporate limits of a first, second or

third class city, or 1 1/2 miles of a fourth class city or a

village."          § 66.23(7a)(a).              Further, cities are permitted to

exercise extraterritorial plat approval in unincorporated areas

within the same three or one and one-half mile zones.                                 See Wis.

Stat.      § 236.02(5)       and        Wis.    Stat.       § 236.10(1)(b).           Finally,

cities      and    villages        are    permitted           to    annex     "unincorporated

territory which contains electors and is contiguous to a city or
village."         Wis. Stat. § 66.0219.

       ¶23    As we set forth in our recitation of the facts, upon

approval of the Plan, the land surrounding Mayville will become

an   incorporated         village.6            Prior     to    the    Plan,     Mayville    had

extraterritorial           zoning         rights        and        extraterritorial        plat

approval rights within the unincorporated Town.                                 Mayville was

       See generally
       6                           Wis.       Stat.    § 66.0201        (Incorporation       of
villages and cities).


                                                 10
                                                                             No.     2019AP882



also statutorily permitted to annex areas of the Town contiguous

to it, which the Plan restricts.                       It is of little import that

the Plan provides for area that can detach from the Village of

Williamstown       and       attach      to   Mayville.        By    way    of     the   Plan,

detachment is the only process by which Mayville can now expand.

Moreover,       retaining         some    ability      to   expand    says       nothing    of

Mayville's extraterritorial zoning or plat approval rights.                                 The

Plan        extinguishes           those        statutorily          granted         rights.

Accordingly, Mayville has legally protectable interests that are

adversely affected by the Department's approval of the Plan, and

it therefore has standing.7

                       C.   The Cooperative Planning Statute

       ¶24      Wisconsin Stat. § 66.0307(2) permits municipalities to

"determine        the       boundary      lines      between    themselves          under    a

cooperative plan."            As we explain in more detail below, boundary

line changes are permitted only if the municipalities, whose

boundaries are affected by the cooperative plan, are parties to

that plan.       Id.
       ¶25      A cooperative plan must have certain content as set

forth      in   Wis.    Stat.      § 66.0307(3)(c)-(g).             "Each    municipality

that intends to participate in the preparation of a cooperative

plan . . . shall adopt a resolution authorizing participation in

the     preparation          of     the       plan."        § 66.0307(4)(a).                The

       As we explain in the following sections, Mayville also had
       7

an interest in being a party to the Plan; this interest, as set
forth by the court of appeals, also conferred standing upon
Mayville. City of Mayville, 394 Wis. 2d 296, ¶11.


                                                11
                                                                          No.       2019AP882



municipalities       must     "hold    a    joint      [public]    hearing"         on     the

resolution      prior    to    submitting         a    cooperative     plan         to    the

Department.       § 66.0307(4)(b).               After the public hearing, the

municipalities may adopt a final plan, "may adopt a resolution

calling for an advisory referendum," and must submit the adopted

final plan to the Department.               § 66.0307(4)(d)-(f).

       ¶26   After      receiving      a     proposed      plan,     the    Department

generally has 90 days to determine whether "[t]he content of the

plan   under    sub.     (3)(c)   to       (e)    is   sufficient    to     enable        the

department to make the determinations under subds. 2. to 5."

Wis.    Stat.    § 66.0307(5)(c)1.                 Prior    to     making       a        final

determination, the Department may, on its own motion, or must,

if requested by "[a]ny person," hold a public hearing on the

proposed plan.       § 66.0307(5)(b).

       ¶27   Subdivisions (5)(c) 2. to 5. require the following:

            2. The cooperative plan is consistent with each
       participating municipality's comprehensive plan and
       with current state laws, municipal regulations, and
       administrative rules that apply to the territory
       affected by the plan.

            3. Adequate provision is made in the cooperative
       plan for the delivery of necessary municipal services
       to the territory covered by the plan.

            5. The shape of any boundary maintained or any
       boundary change under the cooperative plan is not the
       result of arbitrariness and reflects due consideration
       for compactness of area.    Considerations relevant to
       the criteria under this subdivision include quantity
       of land affected by the boundary maintenance or
       boundary change and compatibility of the proposed
       boundary maintenance or boundary change with natural
       terrain    including    general    topography,   major


                                            12
                                                                               No.    2019AP882


      watersheds, soil conditions and                        such    features         as
      rivers, lakes and major bluffs.
Wis. Stat. § 66.0307(5)(c)2.-5.8                   If a cooperative plan meets the

above       criteria,        the         Department          shall         approve           it.

§ 66.0307(5)(c).           However,       the      Department       may    disapprove        or

return a proposed plan to the municipalities to revise it if it

does not meet the statutory criteria.                    See § 66.0307(5)(d).                 If

the   Department      returns       a    cooperative      plan      for    revision,         the

municipalities then have 90 days to revise and resubmit the

plan.       Id.     Upon the final approval of a cooperative plan,

parties     have    60     days     to    seek      review     of    the       Department's

approval.     § 66.0307(11).

                      D.    The Department's Plan Review

      ¶28    Having set forth the general process that occurs when

municipalities adopt a cooperative plan, we move to whether the

Department validly approved the Plan without Mayville being a

party to the Plan.

      ¶29    Whether Mayville was required to be a party to the

Plan requires us to interpret the cooperative planning statute
and its requirements.             "Statutory interpretation begins with the

language of the statute."               State v. Mercado, 2021 WI 2, ¶43, 395

Wis. 2d     296,    953    N.W.2d       337   (citing    State      ex     rel.      Kalal    v.

Circuit Court for Dane Cnty., 2004 WI 58, ¶45, 271 Wis. 2d 633,

681 N.W.2d 110).           That language is "given its common, ordinary,

and accepted meaning, except that technical or specially-defined

      8Wis.        Stat.     § 66.0307(5)(c)            contains          no    subdivision
(5)(c)4.


                                              13
                                                            No.    2019AP882



words   or    phrases   are    given    their   technical    or    special

definitional meaning."        Kalal, 271 Wis. 2d 633, ¶45.          If the

language of the statute is clear, we stop the inquiry.            Id.

     ¶30     Wisconsin Stat. § 66.0307(2) describes the authority

of municipalities to decide the boundary lines between them and

sets forth which municipalities must be parties to a cooperative

plan.   Section 66.0307(2) provides:

          (2) Boundary Change Authority.    Any combination
     of municipalities may determine the boundary lines
     between themselves under a cooperative plan that is
     approved by the department under this section.       A
     single city or village and a single town may use the
     mediated agreement procedure under sub. (4m) to
     determine a common boundary line under a cooperative
     plan that is approved by the department under this
     section. No boundary of a municipality may be changed
     or   maintained   under  this   section   unless   the
     municipality is a party to the cooperative agreement.
     The cooperative plan shall provide one or more of the
     following:

          (a) That specified boundary line changes shall
     occur during the planning period and the approximate
     dates by which the changes shall occur.

          (b) That specified boundary line changes may
     occur during the planning period and the approximate
     dates by which the changes may occur.

          (c) That a required boundary change under par.
     (a) or an optional boundary line change under par. (b)
     shall be subject to the occurrence of conditions set
     forth in the plan.

          (d) That specified boundary lines           may   not    be
     changed during the planning period.




                                   14
                                                                        No.     2019AP882



If Mayville's boundary line is changed under the Plan, the Plan

is not effective unless Mayville is a party to the Plan.9                             See

generally § 66.0307(2).

       ¶31    "Change" as it is used in Wis. Stat. § 66.0307(2) is

not    specially-defined       in      the     statute       or   closely       related

statutes;      accordingly,       we   look    to      its   common     and     ordinary

meaning.       Dictionaries can be utilized for this purpose.                         See

Kalal, 271 Wis. 2d 633, ¶54.             To change is "[t]o make different

in    some    particular;   [to]       alter."         Change,    Merriam-Webster's

Third Int'l Dictionary 374 (1986).10                    Therefore, used in this

context, change means a "physical alteration of, or difference

in" a boundary line.

       ¶32    Accordingly, we look to the Plan to determine whether

it    physically     alters,      or   makes     a     difference     in      Mayville's

boundary line.       The sections in the Plan that could be read as

changing      Mayville's    boundary      lines      are     Sections      24   and   25.

Section      24   creates   the     "Village      of    Williamstown        Detachment

Area."       It reads:

       The court of appeals decision focused on "change" under
       9

Wis. Stat. § 66.0307(2); that is primarily our focus too.
However, the statute includes boundaries that are "maintained"
under a cooperative plan as another criterion that affects who
must be parties to a cooperative plan.

       See also Change, American Heritage Dictionary 309 (5th
       10

ed. 2011) ("To cause to be different; [to] alter."); Change,
Oxford English Dictionary 381 (6th ed. 2007) ("To substitute one
thing for (another)."); Change, Random House Dictionary of the
English Language 344 (2d ed. 1983) ("[T]o make the form, nature,
content, future course, etc. of (something) different from what
it is or from what it would be if left alone.").


                                          15
                                                  No.   2019AP882


    In order to ensure that owners of territory adjacent
    and proximate to the City of Mayville will have the
    opportunity to receive higher level services through
    the City of Mayville, the parties hereby recognize a
    "Village of Williamstown Detachment Area."

    The Village of Williamstown Detachment Area is
    depicted in the attached Exhibit D.   It consists of
    all Town of Williamstown territory identified within
    the City of Mayville's 2030 Future Land Use Map——a
    total of 1,921.445 acres.

    Upon completion of the Boundary Change described in
    Section 6 above, all territory located in the Village
    of Williamstown Detachment Area will become Village of
    Williamstown   territory.     However,  the   Town  of
    Williamstown   and   the  Village   of  Kekoskee,  for
    themselves and for their successors in interest,
    including the Village of Williamstown, hereby agree
    that they will not object to, and will take all action
    necessary to effectuate, the detachment of territory
    from within the Village of Williamstown Detachment
    Area provided that the territory is contiguous to the
    City of Mayville and provided that the petition for
    detachment meets the requirements of Wis. Stat.
    § 66.0227 as they exist on the effective date of this
    Plan.
Section 25 provides:

    The boundary changes under this Plan reflect due
    considerations for compactness of area. It does this
    in several ways.

    The boundary change described in Section 6 will have
    the effect of eliminating the Town-Village boundary
    entirely, resulting in more orderly and less confusing
    boundaries as well as fewer boundaries than currently
    exist.    Additionally, the outer boundaries of the
    combined municipality will initially be the same as
    the   outer   boundaries  of   the  current  Town   of
    Williamstown. The current boundaries with the City of
    Mayville, the City of Horicon, the Town of Burnett,
    the Town of Theresa, the Town of Hubbard, and the Town
    of Chester will be unaffected.

    Further, while the area to be attached under Section 6
    is approximately 31 square miles, much of the

                              16
                                                           No.     2019AP882


     attachment area is territory within the Horicon Marsh.
     The practical area to be attached after adjusting for
     this acreage is approximately 18 square miles.

     Finally, under the Village of Williamstown Detachment
     Area provisions of Section 24, the size of the Village
     of Williamstown will be reduced over time.    Provided
     that detachments meet the criteria set forth in that
     Section, residents in the Village of Williamstown
     Detachment Area could detach the entire 2030 Future
     Land Use Map area, which consists of approximately
     three square miles and is nearly the size of the
     existing City of Mayville.     As a result of these
     attachments,   the   Village  of   Williamstown   will
     continually become smaller and more compact, and the
     City of Mayville will grow in an orderly and compact
     manner.[11]
     ¶33   Section 24 represents the type of boundary change that

Wis. Stat. § 66.0307(2)(b) contemplates.           Under Section 24, if

the conditions of the Plan are met, Mayville's boundary line may

expand.    It may grow to encompass the territory that detaches

from the Village of Williamstown and attaches to Mayville.                To

be sure, the Plan does not, in and of itself, effect a change in

Mayville's   boundary   line,   and   Mayville's    boundary     lines   may

never change.12   However, the Plan sets conditions that must be
met if Mayville's boundary lines are to change.

     11Neither Section 24 nor Section 25 were included in the
initial plan.   Each was added in response to the Department's
suggestions regarding providing for heightened services (Section
24)   and   compactness   (Section   25).      The   Department's
administrative record reflects that the revised plan also failed
to meet the provision of services and compactness requirements.
     12The   type   of  change  in   Section  24   is  clearly
distinguishable from Section 6 of the Plan, which by its terms
eliminates the boundary between the Town and the Village.
Section 25 confirms that the Plan effects this change.     See
supra ¶32.


                                  17
                                                               No.   2019AP882



    ¶34     The Department asserts that the Plan does not set any

conditions on detachment, but rather, any future detachment is

conditioned on the statutes that apply to all detachments.                 We

are not convinced.         Section 24 puts a very clear condition on

any future detachment; it must "meet[] the requirements of Wis.

Stat. § 66.0227 as they exist on the effective date of this

Plan."     That means, for the next 97 years13 that Section 24 is in

effect,     any     future    detachments    within    the     Village     of

Williamstown Detachment Area must meet the statutory criteria

for detachment that existed in 2018.          Section 25 also belies the

Department's argument.        It plainly limits future detachments to

those that "meet the criteria set forth in [Section 24]."

    ¶35     Section 25 further confirms that Mayville's boundary

lines may change via the Plan's contemplated detachments.                  It

reiterates that Mayville could nearly double in size if the

detachments occur and that "Mayville will grow in an orderly and

compact manner" "[a]s a result of [Section 24] attachments."

Further,     as    we   discussed   above,   the   territory    surrounding
Mayville will become incorporated territory, and due to that

change, Mayville no longer will possess the right to annex that

territory.        Wis. Stat. § 66.0219.      Upon approval of the plan,

    13 Section 29 of the Plan provides for a 10 year planning
period "except that Section 24 regarding the Village of
Williamstown Detachment Area will remain in effect until
December 31, 2118 unless the Village of Williamstown and the
City of Mayville, or their successors in interest, agree
otherwise by written instrument consistent with applicable law
at the time of its execution."


                                     18
                                                                      No.    2019AP882



Mayville's ability to grow, or change its boundary lines, is

limited to     the   specific lands and processes                  outlined in the

Plan.     Said differently, the Plan not only contemplates a change

to   Mayville's      boundary     lines,     it    also      has    the   effect    of

precluding    Mayville's     expansion       if   the     Plan's    conditions     for

changing its boundary line are not met.                    Mayville should have

been a party to, and had a voice in, proposed alterations to its

municipal authority.

     ¶36    We conclude that the Plan includes a type of boundary

change that is described in Wis. Stat. § 66.0307(2)(b) and that

the Plan sets conditions to effect that change as contemplated

by § 66.0307(2)(c).         Accordingly, before such a change could be

effective, Mayville was required to be a party to the Plan.

Because it was not, the Department erred as a matter of law in

approving the Plan.14

                                III.   CONCLUSION

     ¶37    We conclude first that Mayville has standing to seek

judicial    review    of    the   Plan.        Next,    we    conclude      that   the
"Village of Williamstown Detachment Area" set forth in the Plan

changes    Mayville's      boundary    line.       Because     the    Plan   changed

Mayville's boundary lines, Wis. Stat. § 66.0307(2) required that

Mayville be a party to the Plan.                  Because Mayville was not a


     14Because we hold that Mayville was required to be a party
to the Plan, we do not address whether the cooperative planning
statute permits municipalities to consolidate.     See Maryland
Arms Ltd. P'ship v. Connell, 2010 WI 64, ¶48, 326 Wis. 2d 300,
786 N.W.2d 15.


                                        19
                                                               No.   2019AP882



party to the Plan, we conclude that the Department erroneously

interpreted § 66.0307(2) in approving the Plan.           Accordingly, we

affirm the decision of the court of appeals, which remanded the

Plan to the circuit court to remand to the Department.

    By   the   Court.—The   decision   of   the   court   of     appeals   is

affirmed.




                                  20
    No.   2019AP882




1